DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “providing a housing” in line 2, and “a housing provided with a barrel” in line 4.  It is unclear if these are intended to be the same housing elements or different housing elements.  
Claims 15-23 inherit the deficiencies of claim 14.
Claim 24 recites “providing a first housing” in line 2, “providing a second housing” in line 3, and “a housing provided with a barrel” in line 5.  It is unclear if “a housing” refers to the recited first housing, second housing, or an additional housing.
Claims 25-32 inherit the deficiencies of claim 24.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 15, 17-25, 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-9 of U.S. Patent No. 10,722,647. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the application claims are obvious over the patent claims.  
Regarding independent claim 14 of the application, claim 1 of the patent discloses a delivery device for delivering an infusible fluid to a user (claim 1, lines 35-36), a housing with a reservoir of infusible fluid (claim 1, lines 37, 46), a drive shaft and a shape-memory allow actuation operatively connected to selectively move the drive shaft (claim 1, lines 41-43), and a pump device comprising a housing provided with a barrel, a plunger located within the barrel and receiving a drive force from the drive shaft, and inlet extending to the barrel and configured for connection to the reservoir, an outlet in fluid flow communication with the barrel and configured for connection in fluid flow communication with an injection site (claim 1, lines 44-53), the shape memory allow actuator is energized to move the drive shaft, thereby moving the plunger to a fill position along a longitudinal axis of the barrel with the drive shaft, wherein the fluid is allowed to flow through the inlet and into the barrel (claim 1, lines 54-56), the flow of fluid through the inlet is obstructed and the plunger is moved to a dispense position with the drive shaft, wherein the volume of the barrel is reduced to force fluid in the chamber of the outlet (claim 1, lines 60-63).  The application claims differ from the patent claims in that the application claims are drawn to a method.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the claimed method as doing so would be using the claimed device as explicitly intended.  The patent claims recite that the delivery device is for delivering an infusion medium to a user, and that the first housing is adapted to be secured to a user and therefore it would have been obvious to perform a method using the device as intended.  Additionally, it is generally understood that the delivery device is not meant to be permanently attached to the user and therefore, it would have been obvious to one of ordinary skill in the art to disengage the housing from the user when the infusion is complete.
The dependent claims correlate to the patent claims as illustrated below:
Application
14
15
17
18
19
20
21
22
23
10,722,647
1
2
5
6
7
2
8
9
1


Regarding independent claim 24, claim 1 of the patent discloses a delivery device for delivering an infusible fluid to a user (claim 1, lines 35-36), a first housing (claim 1, line 37), a second housing (claim 1, line 38),  a housing with a reservoir of infusible fluid (claim 1, lines 37, 46), a drive shaft and a shape-memory allow actuation operatively connected to selectively move the drive shaft (claim 1, lines 41-43), and a pump device comprising a housing provided with a barrel, a plunger located within the barrel and receiving a drive force from the drive shaft, and inlet extending to the barrel and configured for connection to the reservoir, an outlet in fluid flow communication with the barrel and configured for connection in fluid flow communication with an injection site (claim 1, lines 44-53), the shape memory allow actuator is energized to move the drive shaft, thereby moving the plunger to a fill position along a longitudinal axis of the barrel with the drive shaft, wherein the fluid is allowed to flow through the inlet and into the barrel (claim 1, lines 54-56), the flow of fluid through the inlet is obstructed and the plunger is moved to a dispense position with the drive shaft, wherein the volume of the barrel is reduced to force fluid in the chamber of the outlet (claim 1, lines 60-63).  The application claims differ from the patent claims in that the application claims are drawn to a method.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the claimed method as doing so would be using the claimed device as explicitly intended.  The patent claims recite that the delivery device is for delivering an infusion medium to a user, and that the first housing is adapted to be secured to a user and therefore it would have been obvious to perform a method using the device as intended.  Additionally, it is generally understood that the delivery device is not meant to be permanently attached to the user and therefore, it would have been obvious to one of ordinary skill in the art to disengage the housing from the user when the infusion is complete.
The dependent claims correlate to the patent claims as illustrated below:
Application
24
25
27
28
29
30
31
32
10,722,647
1
2
5
6
8
9
2
7


Claims 14, 15, 17-25, 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-10 of U.S. Patent No. 9,265,879. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the application claims are obvious over the patent claims.  
Regarding independent claim 14 of the application, claim 1 of the patent discloses a delivery device for delivering an infusible fluid to a user (claim 1, lines 2-3), a housing with a reservoir of infusible fluid (claim 1, lines 4, 19), a drive shaft and a shape-memory allow actuation operatively connected to selectively move the drive shaft (claim 1, lines 11-14), and a pump device comprising a housing provided with a barrel, a plunger located within the barrel and receiving a drive force from the drive shaft, and inlet extending to the barrel and configured for connection to the reservoir, an outlet in fluid flow communication with the barrel and configured for connection in fluid flow communication with an injection site (claim 1, lines 16-27), the shape memory allow actuator is energized to move the drive shaft, thereby moving the plunger to a fill position along a longitudinal axis of the barrel with the drive shaft, wherein the fluid is allowed to flow through the inlet and into the barrel (claim 1, lines 27-29), the flow of fluid through the inlet is obstructed and the plunger is moved to a dispense position with the drive shaft, wherein the volume of the barrel is reduced to force fluid in the chamber of the outlet (claim 1, lines 30-36).  The application claims differ from the patent claims in that the application claims are drawn to a method.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the claimed method as doing so would be using the claimed device as explicitly intended.  The patent claims recite that the delivery device is for delivering an infusion medium to a user, and that the first housing is adapted to be secured to a user and therefore it would have been obvious to perform a method using the device as intended.  Additionally, it is generally understood that the delivery device is not meant to be permanently attached to the user and therefore, it would have been obvious to one of ordinary skill in the art to disengage the housing from the user when the infusion is complete.
The dependent claims correlate to the patent claims as illustrated below:
Application
14
16
17
18
19
20
21
22
23
10,722,647
1
2
5
6
7
8
9
7
10


Regarding independent claim 24, claim 1 of the patent discloses a delivery device for delivering an infusible fluid to a user (claim 1, lines 2-3), a first housing (claim 1, line 4), a second housing (claim 1, line 5),  a housing with a reservoir of infusible fluid (claim 1, lines 19), a drive shaft and a shape-memory allow actuation operatively connected to selectively move the drive shaft (claim 1, lines 11-15), and a pump device comprising a housing provided with a barrel, a plunger located within the barrel and receiving a drive force from the drive shaft, and inlet extending to the barrel and configured for connection to the reservoir, an outlet in fluid flow communication with the barrel and configured for connection in fluid flow communication with an injection site (claim 1, lines 16-22), the shape memory allow actuator is energized to move the drive shaft, thereby moving the plunger to a fill position along a longitudinal axis of the barrel with the drive shaft, wherein the fluid is allowed to flow through the inlet and into the barrel (claim 1, lines 13-29), the flow of fluid through the inlet is obstructed and the plunger is moved to a dispense position with the drive shaft, wherein the volume of the barrel is reduced to force fluid in the chamber of the outlet (claim 1, lines 30-36).  The application claims differ from the patent claims in that the application claims are drawn to a method.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the claimed method as doing so would be using the claimed device as explicitly intended.  The patent claims recite that the delivery device is for delivering an infusion medium to a user, and that the first housing is adapted to be secured to a user and therefore it would have been obvious to perform a method using the device as intended.  Additionally, it is generally understood that the delivery device is not meant to be permanently attached to the user and therefore, it would have been obvious to one of ordinary skill in the art to disengage the housing from the user when the infusion is complete.
The dependent claims correlate to the patent claims as illustrated below:
Application
24
25
27
28
29
30
31
32
10,722,647
1
2
5
6
7
8
9
7


Allowable Subject Matter
Claims 14-32 are allowable over the prior art of record but for the rejections under 112(b) and obvious-type double patenting above.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of the independent claims could not be found and was not suggested by the prior art of record. A full reasons for allowance can be found in the prosecution history of parent applications 16/160,384, 15/048,693, and 12/429,612.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moberg et al (US 2008/0097381), Flaherty et al (US 7,018,360), Bikovsky (US 2008/0097375), Gray et al (US 6,945,760).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783